Per Curiam.
The plaintiff had a verdict. The defendant made the usual alternative motion for judgment notwithstanding the verdict, or for a new trial, and assigned as the grounds for his motion for a new trial the insufficiency of the evidence to support the verdict as well as specific errors of law. The court denied the motion for judgment notwithstanding the verdict, and granted the motion for a new trial. The defendant appeals from the order.
The facts recited bring the ease within Kommerstad v. Great Northern Ry. Co. 125 Minn. 297, 146 N. W. 975. The order is not appealable. Whether the effect of Laws 1915, p. 37, c. 31, enacted subsequent to this appeal, is to change the rule as to appealability we do not decide.
Appeal dismissed.